Name: 98/80/EC: Commission Decision of 7 January 1998 on amendment of Annex II to Council Directive 92/44/EEC (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: technology and technical regulations;  information technology and data processing;  European Union law;  communications
 Date Published: 1998-01-20

 Avis juridique important|31998D008098/80/EC: Commission Decision of 7 January 1998 on amendment of Annex II to Council Directive 92/44/EEC (Text with EEA relevance) Official Journal L 014 , 20/01/1998 P. 0027 - 0028COMMISSION DECISION of 7 January 1998 on amendment of Annex II to Council Directive 92/44/EEC (Text with EEA relevance) (98/80/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 92/44/EEC of 5 June 1992 on the application of open network provision (ONP) to leased lines (1), as last amended by Directive 97/51/EC of the European Parliament and of the Council (2), and in particular Article 7(3) thereof,Whereas Article 7(3) of Directive 92/44/EEC provides for the modification of its Annex II in order to adapt it to new technical developments and to changes in market demand, taking into account the state of development of national networks;Whereas, following a standardisation mandate issued by the Commission, the European Telecommunications Standards Institute (ETSI) has adopted European Telecommunications Standards (ETSs) for leased lines, developed on the basis of the relevant recommendations of the International Telecommunications Union (ITU);Whereas there is no requirement for telecommunications organisations to withdraw any existing leased lines offerings;Whereas, in accordance with Article 7(3) of Directive 92/44/EEC, the Commission has submitted the draft Decision for an opinion of the ONP Committee, under the procedure provided for in Article 10 of Council Directive 90/387/EEC (3);Whereas the amendment of Annex II to Directive 92/44/EEC adopted in this Decision is in accordance with the opinion of the ONP Committee,HAS ADOPTED THIS DECISION:Article 1 Annex II to Directive 92/44/EEC is replaced by the Annex to this Decision.Article 2 Member States shall take the necessary measures to comply with this Decision within two months of the date of its publication in the Official Journal of the European Communities.Article 3 This Decision is addressed to the Member States.Done at Brussels, 7 January 1998.For the CommissionMartin BANGEMANNMember of the Commission(1) OJ L 165, 19. 6. 1992, p. 27.(2) OJ L 295, 29. 10. 1997, p. 23.(3) OJ L 192, 24. 7. 1990, p. 1.ANNEX 'ANNEX II>TABLE>`